 


                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF MICHIGAN
                              SOUTHERN DIVISION

LYNN MAYER’S GREAT LAKES                     )
GLADS, INC.,                                 )
             Plaintiff,                      )
                                             )   No. 1:17-cv-538
-v-                                          )
                                             )   HONORABLE PAUL L. MALONEY
BTR OF ORLAND, INC., D/B/A                   )
ORLAND COMMUNITY ELEVATOR,                   )
          Defendant.                         )
                                             )

                                           JUDGMENT
       In accordance with the jury verdict returned and entered on March 1, 2019, and

pursuant to Federal Rule of Civil Procedure 58, JUDGMENT hereby enters in favor of

Plaintiff Lynn Mayer Great Lakes Glads, Inc. and against Defendant BTR of Orland, Inc.

Plaintiff is hereby awarded damages in the amount of $1,279,673.29 plus pre- and post-

judgment interest at the statutory rate.

              2016–2018: $471,976.65 ($157,325.55 x 3)
              2019: $149,833.86 ($157,325.55 / 1.05)
              2020: $143,023.23 ($157,325.55 / 1.10)
              2021: $136,804.83 ($157,325.55 / 1.15)
              2022: $131,104.63 ($157,325.55 / 1.20)
              2023: $125,860.44 ($157,325.55 / 1.25)
              2024: $121,019.65 ($157,325.55 /1.30)

       IT IS SO ORDERED.

Date: March 4, 2019                                       /s/ Paul L. Maloney
                                                       Paul L. Maloney
                                                       United States District Judge




 
